      Case 2:15-cr-00118-KJM Document 190 Filed 04/27/21 Page 1 of 1



1    HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
     DAVID M. PORTER, SBN # 127024
2    Assistant Federal Defender
     Designated Counsel for Service
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     Fax: (916) 498-5710
5    Attorneys for Defendant
     MICHAEL DESHONE MATHEWS
6

7

8                      IN THE UNITED STATES DISTRICT COURT
9                   FOR THE EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               ) Case No. 2:15-CR-118 KJM
                                             )
11
                  Plaintiff,                 ) ORDER
                                             )
            v.                               )
12                                           )
                                             ) Judge: Honorable Kimberly J. Mueller
13   MICHAEL DESHONE MATHEWS,                )
                                             )
14
                  Defendant.                 )
                                             )
15

16         Pursuant to the unopposed request of counsel, and good cause appearing

17   therefor, the request for extension to file the reply to the government’s opposition
     to the motion to reduce sentence is GRANTED. The reply is due on or before
18
     April 27, 2021.
19

20   DATED: April 26, 2021.

21

22

23

24

25
